NUMBER 13-13-00343-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG

                           IN RE MARIA ELENA MARTINEZ


                          On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
            Before Justices Rodriguez, Benavides, and Longoria
                    Memorandum Opinion Per Curiam1

       Relator, Maria Elena Martinez, filed a petition for writ of mandamus in the above

cause on July 9, 2013, requesting that we direct the Honorable Noe Gonzalez,

Presiding Judge of the 370th District Court of Hidalgo County, Texas, to issue a ruling

on relator’s motion to recuse. However, that same day, Judge Gonzalez rendered an

order granting relator’s motion to recuse and referring the case to the Presiding Judge

of the Fifth Administrative Judicial Region, the Honorable Rolando Olvera, for

       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
assignment. Accordingly, this original proceeding has been rendered moot. See In re

Kellogg Brown & Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (AA

case becomes moot if a controversy ceases to exist between the parties at any stage of

the legal proceedings, including the appeal.@); State Bar of Texas v. Gomez, 891
S.W.2d 243, 245 (Tex. 1994) (stating that, for a controversy to be justiciable, there must

be a real controversy between the parties that will be actually resolved by the judicial

relief sought).

       The Court, having examined and fully considered the petition for writ of

mandamus, is of the opinion that this matter has been rendered moot. Accordingly, the

Court DISMISSES the petition for writ of mandamus as MOOT. See TEX. R. APP. P.

52.8(a).



                                                PER CURIAM


Delivered and filed the
10th day of July, 2013.




                                               2